                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-00050-PAB-SKC

MARK JANNY,

                Plaintiff,

v.

SHEILA HARFORD and
CRISTIAN ORTEGA,

                Defendants.


                                          ORDER


       This matter is before the Court on Defendants’ Motion for Summary Judgment

Pursuant to Fed. R. Civ. P. 56. The Court has subject matter jurisdiction under 28

U.S.C. § 1331.

I. BACKGROUND

       This case arises out of an assault by Victor Rocha-Estupian (“Rocha-Estupian”)

on plaintiff Mark Janny (“Janny”) in the Washington County Jail (the “Jail”) on February

11, 2015. Docket No. 112 at 2-3, ¶ 1, 5. 1

       That night was not Rocha-Estupian’s first in the Jail. On July 7, 2012, an

unknown Washington County Sheriff’s Deputy wrote in a report that Rocha-Estupian

“could be a threat to the safety and security of the facility as he might hurt someone if




       1
           All facts are undisputed unless otherwise noted.
placed in an enclosed area with other inmates.” Docket No. 116 at 5, ¶ 5. 2 Defendant

Sheila Harford (“Harford”), a Jail deputy, may have seen the report at some point in

2012. Id. ¶ 6; Docket No. 118 at 5, ¶ 6. On July 22, 2012, while housed at the Jail,

Rocha-Estupian threatened to commit suicide, an event that defendant Sheila Harford

(“Harford”), a Jail deputy, observed and responded to. Docket No. 116 at 4, ¶¶ 2-3.

       On February 11, 2015, Janny and Rocha-Estupian were transported to the Jail.

Docket No. 112 at 2, ¶¶ 1-3. Prior to being booked into the Jail, Janny and Rocha-

Estupian were placed in a holding cell (“Holding Cell 1”) along with five or six other

inmates. Id. ¶¶ 3-4. Janny and Rocha-Estupian were in Holding Cell 1 when Harford

and defendant Cristian Ortega (“Ortega”), another Jail deputy, began their shift. Id. ¶ 4.

Upon seeing Rocha-Estupian’s name on the list of inmates in Holding Cell 1, Harford

remembered Rocha-Estupian’s July 22, 2012 suicide attempt. Docket No. 116 at 7,

¶17. Rocha-Estupian began banging and kicking on the door of the cell and

demanding to be moved from Holding Cell 1. Id. at 4, ¶ 1. Rocha-Estupian told Harford

that he was experiencing “severe mental health anxiety issues” and did not feel safe.

Id. at 5, ¶ 7. Harford and Ortega did not move Rocha-Estupian from Holding Cell 1. Id.

at 8, ¶ 25-16; Docket No. 118 at 7, ¶¶ 25-26. 3 Janny never informed either Harford or


       2
          Defendants deny this fact on the basis that the report is “inadmissible double
hearsay.” Docket No. 118 at 5, ¶ 5. The report is not, however, offered to prove the
truth of the matter asserted (that Rocha-Estupian presented a dang er to other inmates);
rather, it is offered to prove that defendants knew of the report’s contents. Thus, it is
not hearsay, and the Court considers the fact undisputed for the purposes of this
motion.
       3
          Defendants argue that Janny may not “rest upon the allegations in his
pleadings” at the summary judgment stage. Docket No. 118 at 7, ¶ 25. However, “[a]
district court may treat a verified complaint as an affidavit for purposes of summary

                                             2
Ortega that (1) he did not want to be in the same cell as Rocha-Estupian; (2) he feared

for his safety because he was in the same cell as Rocha-Estupian; or (3) Rocha-

Estupian threatened him or others. Docket No. 112 at 3, ¶¶ 8-10. At a pproximately

11:00 p.m. that evening, Rocha-Estupian assaulted Janny. Id., ¶ 5. Harford and

Ortega responded to Holding Cell 1 as soon as they heard the disturbance. Id. ¶ 6.

Rocha-Estupian was charged with third-degree assault for assaulting Janny. Id. ¶ 7.

       On January 4, 2017, Janny filed this lawsuit. Docket No. 1. In the operative

complaint, Janny asserts an Eighth Amendment or Fourteenth Amendment claim under

42 U.S.C. § 1983 against both Harford and Ortega, alleging that defendants acted with

deliberate indifference to the substantial risk of serious harm posed by Rocha-Estupian

by not separating Rocha-Estupian from other inmates when there was room available to

do so. Docket No. 111 at 3-5, ¶¶ 1-17. On Decem ber 26, 2018, Harford and Ortega

moved for summary judgment on the grounds that they are both entitled to qualified

immunity. Docket No. 112.




judgment if it satisfies the standards for affidavits set out in [Rule 56(c)].” Lantec, Inc. v.
Novell, Inc., 306 F.3d 1003, 1019 (10th Cir. 2002) (citing Conaway v. Smith, 853 F.2d
789, 792 (10th Cir. 1988)) (internal quotations omitted). According to Rule 56(c)(4), an
affidavit must “be made on personal knowledge, set out facts that would be admissible
in evidence, and show that the affiant or declarant is competent to testify on the matters
stated.” Fed. R. Civ. P. 56(c)(4). Furthermore, a district court need not treat a verified
complaint as an affidavit if “the allegations contained in the pleading are merely
conclusory.” Conaway, 853 F.2d at 793; see also Adler v. Wal-Mart Stores, Inc., 144
F.3d 664, 671-72 (10th Cir. 1998) (“The conclusory allegation in Plaintiff's complaint,
although verified, are of . . . little help in carrying her burden under Rule 56(e).”).
Because the allegations in the complaint satisfy the standards of Rule 56(c)(4), the
Court treats non-conclusory statements in the complaint as an affidavit for purposes of
this motion.

                                              3
II. LEGAL STANDARD

         Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed f act is “material” if

under the relevant substantive law it is essential to proper disposition of the claim.

Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

over material facts can create a genuine issue for trial and preclude summary

judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

1997).

         Where “the moving party does not bear the ultimate burden of persuasion at trial,

it may satisfy its burden at the summary judgment stage by identifying a lack of

evidence for the nonmovant on an essential element of the nonmovant’s claim.”

Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (internal

quotation marks omitted) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671

(10th Cir. 1998)). “Once the moving party meets this burden, the burden shifts to the

nonmoving party to demonstrate a genuine issue for trial on a material matter.”

Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

1994). The nonmoving party may not rest solely on the allegations in the pleadings, but

instead must designate “specific facts showing that there is a genuine issue for trial.”



                                             4
Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (internal quotation marks omitted).

“To avoid summary judgment, the nonmovant must establish, at a minimum, an

inference of the presence of each element essential to the case.” Bausman, 252 F.3d

at 1115. When reviewing a motion for summary judgment, a court must view the

evidence in the light most favorable to the non-moving party. Id.

III. ANALYSIS

       A.   Qualified Immunity

       Under the doctrine of qualified immunity, “government officials performing

discretionary functions generally are shielded from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982). When a defendant asserts a qualified immunity defense, the plaintiff has a

“heavy two-part burden” of establishing “(1) that the defendant’s action violated a

federal constitutional or statutory right; and (2) that the right violated was clearly

established at the time of the defendant’s actions.” Grissom v. Roberts, 902 F.3d 1162,

1167 (10th Cir. 2018) (internal quotation marks omitted). Failure to satisfy either prong

of this test will result in a grant of qualified immunity to the defendant. Id. Courts are

“permitted to exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in the

particular case.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       When evaluating a claim of qualified immunity, “‘clearly established law’ should

not be defined ‘at a high level of generality.’” White v. Pauly, 137 S. Ct. 548, 552



                                              5
(2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011))). “The relevant,

dispositive inquiry . . . is whether it would be clear to a reasonable officer that his

conduct was unlawful in the situation he confronted.” Al-Turki v. Robinson, 762 F.3d

1188, 1194 (10th Cir. 2014). Ordinarily, a right is clearly established if there is “a

Supreme Court or Tenth Circuit decision on point, or the clearly established weight of

authority from other courts . . . have found the law to be as the plaintiff maintains.”

Toevs v. Reid, 685 F.3d 903, 916 (10th Cir. 2012) (internal quotation marks omitted).

This does not require a case “directly on point.” Kisela v. Hughes, 138 S. Ct. 1148,

1152 (2018) (internal quotation marks omitted) (emphasis added). On the other hand,

precedent that merely states “a general proposition of applicable law” will not make a

right “clearly established” for purposes of qualified immunity. Grissom, 902 F.3d at

1168. A right is clearly established only if existing precedent places “the statutory or

constitutional question beyond debate.” Kisela, 138 S. Ct. at 1152 (quoting White, 137

S. Ct. at 551)).

       B.   Eighth Amendment

       Janny asserts a claim against Harford and Ortega based on their failure to

separate Rocha-Estupian from other inmates when there was room available. Docket

No. 111 at 3-5, ¶¶ 1-17. This claim is evaluated under the Eighth Amendment.4 “A

prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to an



       4
         Although pretrial detainees are protected under the Due Process Clause of the
Fourteenth Amendment rather than the Eighth Amendment, courts apply “an analysis
identical to that applied in Eighth Amendment cases” in determining whether a pretrial
detainee’s rights were violated at the time he was assaulted. Lopez v. LeMaster, 172
F.3d 756, 759 n.2 (10th Cir. 1999).

                                              6
inmate violates the Eighth Amendment.” See Farmer v. Brennan, 511 U.S. 825, 828

(1994); see also Helling v. McKinney, 509 U.S. 25, 33 (1993) (“The [Eighth]

Amendment . . . requires that inmates be furnished with the basic human needs, one of

which is ‘reasonable safety.’” (citing DeShaney v. Winnebago County Dep’t of Social

Servs., 489 U.S. 189, 199 (1989))). “The analysis [of an Eighth Amendment claim]

should not be based on ‘a court’s idea of how best to operate a detention facility,’” but

should reflect “the evolving standards of decency that mark the progress of a maturing

society,” which the Tenth Circuit has characterized as a “lofty standard.” DeSpain v.

Uphoff, 264 F.3d 965, 973-74 (10th Cir. 2001) (citing Rhodes v. Chapman, 452 U.S.

337, 351 (1981)). To prevail on the claim that Harford and Ortega violated the Eighth

Amendment, Janny must show that (1) objectively, the harm he complains of is

sufficiently “serious” to merit constitutional protection, and (2) Harford and Ortega were

subjectively aware of a substantial risk to Janny’s health or safety and acted in

purposeful disregard of that risk. Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir.

2009).

         Regarding the objective element, Janny must establish that he was

“incarcerated under conditions posing a substantial risk of serious harm,” Farmer, 511

U.S. at 835, which requires “more than ordinary lack of due care for the prisoner’s

interests or safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986); compare Benshoof v.

Layton, 351 F. App’x 274, 277 (10th Cir. 2009) (unpublished) (finding objective element

satisfied where plaintiff was forced to remain in cell with stinging fire ants for six days),

with Montez v. Lampert, 595 F. App’x 789, 792 (10th Cir. 2014) (unpublished) (“[A] 15-



                                              7
year-old hernia operation would neither present symptoms readily ascertainable to a lay

person, nor make it obvious to a lay person that a bottom-bunk assignment was

necessary. Montez thus fails the objective prong of the Farmer test.”).

       As to the subjective element, the Eighth Amendment does not reach a prison

official’s conduct unless the official “knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Farmer, 511 U.S. at 837; see also Verdecia v. Adams, 327

F.3d 1171, 1175-76 (10th Cir. 2003) (“Deliberate indif ference requires that the

defendant’s conduct is in disregard of a known or obvious risk that was so great as to

make it highly probable that harm would follow, or that the conduct disregards a known

or obvious risk that is very likely to result in the violation of a prisoner’s constitutional

rights.” (internal citations omitted)). A prisoner must therefore establish “that the

defendants knew he faced a substantial risk of harm and disregarded that risk, by

failing to take reasonable measures to abate it.” Martinez, 563 F.3d at 1089 (quotations

omitted). An action or inaction unaccompanied by a subjective awareness of an

unreasonable risk of harm does not constitute “punishment” within the meaning of the

Eighth Amendment. Farmer, 511 U.S. at 837-38. A court “may infer the existence of

this subjective state of mind from the fact that the risk of harm is obvious.” Hope v.

Pelzer, 536 U.S. 730, 738 (2002); see also Farmer, 511 U.S. 842 (noting that state of

mind can be established with circumstantial evidence and “from the very fact that the

risk was obvious”). The negligent conduct of a prison official is, in all cases, insufficient



                                               8
to rise to the level of deliberate indifference. Farmer, 511 U.S. at 835 (“Eighth

Amendment liability requires more than ordinary lack of due care for the prisoner’s

interests or safety” (quotations omitted)).

       C.   Analysis

       The Court need not decide whether Harford and Ortega’s failure to move Rocha-

Estupian to another holding cell violated Janny’s rights under the Eighth Amendment.

See Pearson, 555 U.S. at 236 (holding that lower courts may exercise their “discretion

in deciding which of the two prongs of the qualified immunity analysis should be

addressed first in light of the circumstances in the particular case at hand”). Even if

Harford and Ortega’s conduct did rise to the level of an Eighth Amendment violation,

there was no clearly established law at the time of the assault that would have placed

the “constitutional question beyond debate.” Kisela, 138 S. Ct. at 1152 (quoting White,

137 S. Ct. at 551)).

       Viewed in a light most favorable to plaintiff, the evidence shows that Harford and

Ortega were aware of the following facts at the time Rocha-Estupian and Janny were in

Holding Cell 1: (1) Harford was aware that Rocha-Estupian had threatened to com mit

suicide in the Jail in July 2012, Docket No. 116 at 4, ¶¶ 2-3; (2) in 2012, Harf ord may

have seen a report by an unknown Washington County Sheriff’s Deputy stating that

Rocha-Estupian “could be a threat to the saf ety and security of the facility as he might

hurt someone if placed in an enclosed area with other inmates;” id. at 5, ¶ 5; (3) Rocha-

Estupian was banging and kicking on the cell door and demanding to be moved from

Holding Cell 1, id. at 4, ¶ 1; (4) Rocha-Estupian told Harford that he was experiencing



                                              9
“severe mental health anxiety issues” and did not feel safe, id. at 5, ¶ 7. Additionally,

Janny never informed either Harford or Ortega that (1) he did not want to be in the

same cell as Rocha-Estupian; (2) he was in fear for his safety because he was in the

same cell as Rocha-Estupian; or (3) Rocha-Estupian threatened him or others. Docket

No. 112 at 3, ¶¶ 8-10. There is no evidence that Rocha-Estupian had a history of

assaulting either fellow inmates or jail deputies while in the Jail.

       The Court finds these facts insufficient to demonstrate a violation of Janny’s

clearly established rights under the Eighth Amendment. Janny argues that the clearly

established right violated by Ortega and Janny is “[t]he right to be free from the risk of

inmate assault . . . if the official knows of and disregards the risk.” Docket No. 116 at

15 (citing Gonzales v. Martinez, 403 F.3d 1179, 1186 (10th Cir. 2005)). However, as

noted above, recent decisions by the Supreme Court have cautioned courts not to

define the statutory or constitutional right at issue at too high a level of generality. See,

e.g., White, 137 S. Ct. 548. In White, for example, the Supreme Court reversed the

Tenth Circuit’s denial of qualified immunity in a Fourth Amendment excessive force

case, holding that the general legal principles announced in Tennessee v. Garner, 471

U.S. 1 (1985), and Graham v. Connor, 490 U.S. 386 (1989), were not sufficiently

particularized to the facts in White to create clearly established law outside of an

obvious Fourth Amendment violation. See White, 137 S. Ct. at 552 (internal quotation

marks omitted). Because the Supreme Court determined that the defendant’s conduct

was not a “run-of-the-mill Fourth Amendment violation,” the Tenth Circuit’s failure to

“identify a case where an officer acting under similar circumstances as [the defendant]



                                             10
was held to have violated the Fourth Amendment” necessitated reversal. Id.

       Heeding White’s warning with respect to the “clearly established” inquiry, the

Tenth Circuit in Perry v. Durborow, 892 F.3d 1116 (10th Cir. 2018), reversed the denial

of qualified immunity, holding, as the Supreme Court did in White, that the trial court

had defined the right at issue “at an unacceptably high level of generality.” Perry, 892

F.3d at 1124 (quoting White, 137 S. Ct. at 552). The court specifically determined that

the two cases on which the district court had relied in denying qualified immunity, one of

which stood for the “general proposition that it is clearly established that a prison

official’s deliberate indifference to sexual abuse by prison employees violates the

Eighth Amendment,” did not demonstrate that the defendant had violated the plaintiff’s

clearly established constitutional rights by failing to create and enforce policies to

protect her from being raped by a male prison guard. Perry, 892 F.3d at 1118-19,

1124. With regard to three, more factually analogous cases cited by the plaintiff on

appeal, the Court reasoned that the f act that “Durborow was unaware of any previous

sexual assaults at the Jail remain[ed] a critical distinction” that rendered the other cases

insufficient to place the constitutional question beyond debate. Id. at 1127.

       White and Perry illustrate the level at which district courts must define a plaintiff’s

constitutional rights for purposes of the qualified immunity analysis. Applying that

guidance in this case, the relevant inquiry is not whether Janny had a clearly

established Eighth Amendment right to be protected from attack by another inmate.

Rather, to overcome defendants’ qualified immunity defense, Janny must show that it

was clearly established at the time of the assault that prison guards, presented with an



                                             11
inmate with a past history of mental illness and attempted suicide, who had been

evaluated two and a half years before as constituting a possible threat to hurt others if

placed in an occupied cell, but who had no previous history of assaults on fellow

inmates, act with deliberate indifference to a substantial risk of serious harm by failing

to move the inmate to a single cell.

       Farmer is insufficient, standing alone, to satisfy this burden. As the court noted

in Perry, Farmer merely “set forth the appropriate framework for determining whether a

prison official’s deliberate indifference violates the Eighth Amendment.” Perry, 892

F.3d at 1125. It did not “apply that framework to the facts of the case,” but “remanded

the constitutional question to the lower court for resolution.” Id. In other words, the

Supreme Court in Farmer did not decide whether the defendants acted with deliberate

indifference to a substantial risk of serious harm by placing the plaintiff, a transgender

inmate, in general population at a high security federal prison. See Farmer, 511 U.S. at

849 (remanding the case for the district court to determine, in the first instance, whether

the defendants had violated the plaintiff’s Eighth Amendment rights under the proper

standard for deliberate indifference). Even if Farmer did resolve the ultimate

constitutional question, the case involved materially different facts from the ones here.

In Farmer, the prison officials allegedly acted with deliberate indifference by placing the

plaintiff in general population at a high security prison despite knowing that her status

as a transgender inmate would make her particularly vulnerable to sexual violence. Id.

at 831. Here, in contrast, the asserted risk of harm did not arise from any particular

vulnerability of Janny, but from Rocha-Estupian’s history of attempted suicide and



                                            12
apparent mental illness. Thus, this case involves a distinct inquiry into whether, and in

what circumstances, the Eighth Amendment requires an inmate with a history of mental

illness to be moved to a different cell for the protection of other inmates. Given these

factual differences, and Farmer’s procedural posture, Farmer would not have made

clear to reasonable deputies in defendants’ position that the failure to move Rocha-

Estupian to a single cell would constitute a violation of Janny’s Eighth Amendment

rights. See Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1051 (9th Cir. 2002)

(concluding that Farmer would not have made clear to a “reasonable prison official

when the risk of harm from double-celling psychiatric inmates with one another changes

from being a risk of some harm to a substantial risk of serious harm”); Shauf v. Rios,

313 F. Supp. 3d 1262, 1273 (W .D. Okla. 2018) (finding Farmer insufficient to “alert

officials in [the defendant’s] position that misrepresenting relevant misconduct history or

approving a violent inmate’s transfer can pose a substantial risk to other inmates

sufficient to implicate the Eighth Amendment”).

       The Court therefore turns to whether there is any other authority that would have

placed the “constitutional question beyond debate.” Kisela, 138 S. Ct. at 1152 (quoting

White, 137 S. Ct. at 551)). Janny points to Gonzales v. Martinez, 403 F.3d 1179 (10th

Cir. 2005), for the proposition that “[t]he right to be free from the risk of inmate assault is

clearly established if the official knows of and disregards the risk.” Docket No. 116 at

15. However, Gonzales is not factually similar to this case. In Gonzales, the Tenth

Circuit found that there was a triable issue of fact as to whether defendant, the county

sheriff overseeing a jail, knew of and disregarded a risk to inmates where there was



                                              13
“undisputed evidence of [] physical assaults on inmates” by jail deputies and evidence

that the sheriff knew of reported risks to inmate health and safety. Gonzales, 403 F.3d

at 1187. Gonzales does not stand for the proposition that a prison official acts with

deliberate indifference by failing to move an inmate with documented mental health

issues but no history of assaulting other prisoners to a single cell, and is therefore

insufficient to show that defendants here violated Janny’s clearly established rights.

       While there are other Tenth Circuit cases involving Eighth Amendment claims

arising from inmate-on-inmate assaults, those cases are materially distinguishable from

this one because they involved (1) direct threats to the victim leading up to the assault,

see, e.g., Durkee v. Minor, 841 F.3d 872, 874-76 (10th Cir. 2016) (denying qualified

immunity to officer who unshackled inmate in booking area within view of an inmate he

had previously threatened); Miller v. Kastelic, 601 F. App’x 660, 663-64 (10th Cir. 2015)

(unpublished) (holding that genuine issue of fact precluded summary judgment on

Eighth Amendment claim where prison official failed to act after being informed that

inmate was being threatened by his cellmate and other members of a security threat

group due to inmate’s status as a sex offender); Smith v. Freil, 170 F. App’x 580, 581-

83 (10th Cir. 2006) (unpublished) (reversing dismissal of Eighth Amendment claim

where the plaintiff had expressed specific safety concerns associated with his testimony

in a murder investigation and had been the victim of recent attacks by other inmates);

(2) victims who, due to some personal characteristic or membership in a group, were

particularly vulnerable to attack by other inmates, see, e.g., Miller, 601 F. App’x at 663-

64 (inmate targeted by security threat group based on status as sex offender); Howard



                                            14
v. Waide, 534 F.3d 1227, 1239 (10th Cir. 2008) (inmate susceptible to violence who

had been specifically targeted by members of the same gang in the past); Smith, 170 F.

App’x at 581-83 (inmate concerned about safety due to his assistance in murder

investigation); Berry v. City of Muskogee, Okla., 900 F.2d 1489, 1496-99 (10th Cir.

1990) (inmate murdered by other inmates who he had implicated in a crime); or (3)

perpetrators with a recent history of violent or disruptive behavior. See, e.g., Bloom v.

Pompa, 654 F. App’x 930, 932, 935 (10th Cir. 2016) (unpublished) (denying qualified

immunity to an officer who, for purposes of disciplining a pretrial detainee, placed him

with another inmate who was known by jail personnel to be violent and who, months

before, had required two officers to transport him to segregation for failure to comply

with the officer’s commands to stop kicking and beating the door of his pod); Mervin v.

Furlong, 208 F.3d 226, 2000 W L 248472, at *1-2 (10th Cir. 2000) (unpublished table

decision) (affirming denial of qualified immunity to prison officials who moved an inmate

into the same cell as the plaintiff while investigating whether the inmate had brutally

raped another inmate at the facility). Notably, none of these cases address the

situation in which an inmate with documented mental health issues, but with no history

of violence toward other inmates or jail staff, is placed in a holding cell with other

inmates with whom the inmate has no history of being incompatible.

       The weight of authority from other circuits does not support the denial of qualified

immunity. In Shauf, the district court held that case law from other circuits was

sufficient to show that a prison official violated the plaintiff’s clearly established rights by

withholding information regarding a recent instance of violence by another inmate and



                                              15
allowing that inmate to be transferred to medium security, where he assaulted the

plaintiff. 313 F. Supp. 3d at 1271, 1273-75. Shauf and the cases it cites are materially

distinguishable from this case because none involve an inmate with no history of

violence toward other inmates. See id. at 1265, 1271 (inmate transferred to medium

security less than two years after he stabbed another inmate); see also Bowen v.

Warden, Baldwin State Prison, 826 F.3d 1312, 1316-17, 1321 (11th Cir. 2016) (inm ate

placed in cell with another inmate despite the fact that officials knew he had severe

mental health issues, had assaulted his previous cellmate less than a month before,

and was required, under prison policy, to be housed alone); Solis v. Cty. of Los

Angeles, 514 F.3d 946, 949, 957 (9th Cir. 2008) (ex-member of gang placed in “gang

module” despite requests for protective custody); Pierson v. Hartley, 391 F.3d 898, 901

(7th Cir. 2004) (inmate transferred to unrestricted dormitory unit after six months in a

different facility where he had engaged in violent conduct); Greene v. Bowles, 361 F.3d

290, 292, 294-95 (6th Cir. 2004) (transgender inmate who was particularly vulnerable to

assault housed with inmate known to have “a long institutional history” of being violent

and disruptive); Calderon-Ortiz v. LaBoy-Alvarado, 300 F.3d 60, 63, 65-66 (1st Cir.

2002) (Eighth Amendment claim based on prison officials’ general failure to separate

inmates according to their security risks and safety needs); Billman v. Indiana Dep’t of

Corrs., 56 F.3d 785, 788 (7th Cir. 1995) (inmate housed with cellmate who had known

“propensity to rape other inmates”); Redman v. County of San Diego, 942 F.2d 1435,

1438 & n.2 (9th Cir. 1991) (inmate raped by cellmate who, according to a report created

that same month, had “been coercing and manipulating other inmates . . . for sexual



                                            16
favors” (internal quotation marks omitted)), abrogated by Farmer, 511 U.S. 825. 5

          In summary, it was not clearly established at the time of the assault on Janny

that Harford and Ortega’s failure to move Rocha-Estupian to another cell would

constitute a violation of other inmates’ Eighth Amendment rights. Thus, Harford and

Ortega are entitled to qualified immunity with respect to Janny’s Eighth Amendment

claim.

IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that Defendants’ Motion for Summary Judgment Pursuant to Fed. R.

Civ. P. 56 [Docket No. 112] is GRANTED. It is further

          ORDERED that judgment shall enter for defendants Sheila Harford and Cristian

Ortega and against plaintiff Mark Janny on plaintiff’s Eighth Amendment claim. It is

further

          ORDERED that, within 14 days of the entry of judgment, defendants may have

their costs by filing a bill of costs with the Clerk of the Court. It is further

          ORDERED that this case is closed.




          5
         Neither Greene nor Billman specifies when the inmate who perpetrated the
violence had last engaged in violent conduct. See generally Greene, 361 F.3d at 294-
95; Billman, 56 F.3d at 788.

                                               17
DATED September 30, 2019.

                            BY THE COURT:


                             s/Philip A. Brimmer
                            PHILIP A. BRIMMER
                            Chief United States District Judge




                              18
